l\.)

QO\]O\UI-l>b~)

10
11
12
13
14
15
16
17
18
19
' 20
21
22

23»

24
25
26
27
28

\D

 

F.'LED
CLERKz U.S. DlSTR|CT COU RT

  

 

 

UNITED vSTAT]L`S DISTRICT COURT'
CEN_TRAL DISTRICT OF CALIFORNIA

UNITED S.TATES OF AMERICA,

 

 

maimiff, CASE No. 120 <:12_ ~ 1‘{ »~‘R \ .5 C,»r
v. y
M /ACBSE@TO ZAJMA n ORDER OF DETENTION
Hmz@/TX
Defendant.
I. _
A. ( ~ On motion of the Government in a case allegedly involving:
' l. ( ) a crime of violence
2. ( ) ~ an offense With maximum sentence of life imprisonment or death.
3. ( a narcotics or controlled'substance offense With maximum sentence
often or more years . v v ' .
4. ( ) any felony - Where the defendant has been convicted of two or more
prior offenses described above.
5. ( ) any felony that is not otherwise a crime of violence that involves a
minor victim, or possession or use of a firearm or destructive device
or any other dangerous Weapon, or a failure to register under 18
, U.s.C § 2250. '
B. ( ) On motion by the Government / ( ) on Court’s own motion, in a case

 

CRj94 (06/07)

ORDER OF DETEN'I`ION AFTER HEARING (18 U.S.C. §3142(i))

 

Page 1 of 4

.l>.' w [\>

\DOC\]O\U\

10
ll
_ 12
13
14
15
16
17
18
19
20
21
22
23

24‘

25
26
27

28

allegedly involving:
( ) On the further allegation by the Government of:
1. ( ) a serious`risk that the defendant Win nea
2. ( ) a serious risk that the defendantwill:
a. ( ) obstruct or attempt to obstruct justice
b. ( ) threaten, injure, 'or intimidate a prospective Witness or juror or
attempt to do o.
C. The Government ( is/ ( ») is not entitled to a rebuttable presumption that no
condition or combination of conditions Will reasonably assure the defendant’s

appearance as required and the safety of any person or the community.

II.

'A. ('\/ The Court finds that no condition or combination of conditions Will

jasonably assure:
l. ( the appearance of the defendant as required

( ) and/et
2. ( ) the safety of any person or the community.
B. ( ) The Court finds that the defendant has not rebutted by sufficient

evidence to the contrary the presumption provided by statute

_ 7 lll.

The Court has considered:

A. the nature and circumstances of the offense(s) charged, including Whether the
offense is a crime of violence, a Federal crime of terrorism, or involves a minor
victim or a.controlled substance, firearm, explosive, or destructive device;

B. the Weight of evidence against the defendant;

.<`1

the history and characteristics of the defendant; and

D. the nature and seriousness of the danger to any person or to the community.

 

 

CR-94 (06/07)

.ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
Page 2 of 4

 

-I>WN

\DOQ\]O\£J!

10
11
12
13
14
15
16
17
18
19
20

21

22
23

24'

25
26

27

28

lV.
The Court also has considered all the evidence adduced at the hearing and the
arguments and/or statements of counsel, and the Pretrial Service.s

Report/recommendation.

V.
The Court bases the foregoing finding(s) on the following:

A. (-`,)/As to flightrisk: w ag L)W/p MMWCM .
€/M)QOv\G/uvz/ /<E\f€/'~(im /devd$ M W

AD\Z€/\/l/€ “’ZM /?,Zto\./LC.)PM

 

 

 

 

 

B. ( ) As to danger:

 

 

 

 

 

 

 

 

VI.
A. ( ) The Court finds that a serious risk exists that the defendant will:
l. ( ) obstruct or attempt to obstruct justice. '

2. ( ) attempt to/ ( )threaten, injure or intimidate a witness or juror. v

 

 

ORDER OF DETEN'I`ION AFTER HEARING (18 U.S.C. §3142(i))

CR-94 (06/07) Page 3 of 4

 

 

p._¢\

l\) \\) I\) l\) l\) N l\> [\) l\) )-d )-¢ )-¢ j r-‘ )--\ )-d r-\ v-\ >--a )-d
00 \l O\ Ul -D U~) I\) *-‘ O \O 00 \] O’\ Ul -l>~ UJ I\) "-‘ C

The Court bases the foregoing finding(s) on the following:

 

 

 

 

 

 

 

\ooo\ic_\ut.i>.‘c)t\)

.w

VII.

. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.

lT IS FURTHER ORDERED that the defendant be committed to the`custody
of the Attorney General for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or Serving sentences or being

held in custody pending appeal.

. IT IS FURTHER ORDERED that the defendant be afforded reasonable

opportunity for private consultation with counsel

. IT IS FURTHER ORDERED that, on order of a Court of the United States v

or on request of any attorney for the Government, the person in charge of the
corrections facility in which the defendant is confined deliver the defendant
to a United States marshal for the purpose of an appearance in connection

with a court proceeding

 

 

DATED; 350 \ :~…
' . sHAsHI H KEWALRAMANI
’ UNITED sTATEs MAGISTRATE JUDGE

 

 

ORDER OF DETENTION AFTER HEARlNG>(lS U.S.C. §3142(i))

cit-94 (06/07) ‘- Page 4 0f4

 

